    Case: 1:20-cv-02350 Document #: 55 Filed: 09/03/20 Page 1 of 3 PageID #:383




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JAMES SMITH, on behalf of himself and             )
 all others similarly situated, and on behalf of   )      NO.: 1:20-CV-02350
 the TRIAD MANUFACTURING, INC.                     )
 EMPLOYEE STOCK OWNERSHIP PLAN,                    )
                                                   )      JUDGE: GUZMAN
                        Plaintiffs,                )
                                                   )
        vs.                                        )      MAG. JUDGE: KIM
                                                   )
 GREATBANC TRUST COMPANY; THE                      )
 BOARD OF DIRECTORS OF TRIAD                       )
 MANUFACTURING, INC.; DAVID                        )
 CAITO; ROBERT HARDIE; and                         )
 MICHAEL McCORMICK,                                )
                                                   )
                        Defendants.                )


                       TRIAD DEFENDANTS’ NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that pursuant to 9 U.S.C. § 16, the Board of Directors of

Triad Manufacturing, Inc., David Caito, Robert Hardie, and Michael McCormick (the “Triad

Defendants”) hereby appeal to the United States Court of Appeals for the Seventh Circuit from the

Order Denying the Triad Defendants’ Motion to Compel Arbitration and/or Dismiss entered by

the Honorable Judge Ronald A. Guzman on August 21, 2020, Docket No. 51.

Dated: September 3, 2020                                    Respectfully Submitted,


                                                            /s/ Matthew D. Grabell – 6312929
                                                            Matthew D. Grabell (6312929)
                                                            Tiffany D. Downs (pro hac vice)
                                                            FORD & HARRISON, LLP
                                                            271 – 17th Street, NW, Suite 1900
                                                            Atlanta, GA 30363
                                                            mgrabell@fordharrison.com
                                                            Telephone:     (404) 888-3820




                                            Page 1 of 3
Case: 1:20-cv-02350 Document #: 55 Filed: 09/03/20 Page 2 of 3 PageID #:384




                                               Benjamin P. Fryer
                                               FORD & HARRISON, LLP
                                               (admitted pro hac vice)
                                               NC Bar No. 39254
                                               6000 Fairview Road, Suite 1200
                                               Charlotte, NC 28210
                                               bfryer@fordharrison.com
                                               Telephone:     (980) 282-1900
                                               Facsimile:     (980) 282-1949

                                               John O’Connor (6205383)
                                               (7th Circuit Counsel of Record)
                                               FORD & HARRISON, LLP
                                               180 North Stetson Ave., Suite 1660
                                               Chicago, IL 60601
                                               joconnor@fordharrison.com
                                               Telephone:     (312) 960-6117

                                               Attorneys for Board of Directors of
                                               Triad Manufacturing, Inc., David
                                               Caito, Robert Hardie, and Michael
                                               McCormick




                                Page 2 of 3
    Case: 1:20-cv-02350 Document #: 55 Filed: 09/03/20 Page 3 of 3 PageID #:385




                              CERTIFICATE OF SERVICE

                The undersigned hereby certifies that on today’s date, September 3, 2020, he served
a copy of the foregoing Triad Defendants’ Notice of Appeal on all parties via operation of the
Court’s CM/ECF electronic filing system and to all parties unable to receive electronic service, at
the address set forth below.

                                                     /s/ Matthew D. Grabell – 6312929
                                                     Matthew D. Grabell (6312929)
                                                     Tiffany D. Downs (pro hac vice)
                                                     FORD & HARRISON, LLP
                                                     271 – 17th Street, NW, Suite 1900
                                                     Atlanta, GA 30363
                                                     mgrabell@fordharrison.com
                                                     Telephone:     (404) 888-3820
                                                     Benjamin P. Fryer
                                                     FORD & HARRISON LLP
                                                     (admitted pro hac vice)
                                                     NC Bar No. 39254
                                                     6000 Fairview Road, Suite 1200
                                                     Charlotte, NC 28210
                                                     bfryer@fordharrison.com
                                                     Telephone:     (980) 282-1900
                                                     Facsimile:     (980) 282-1949
                                                     John O’Connor (6205383)
                                                     (7th Circuit Counsel of Record)
                                                     FORD & HARRISON, LLP
                                                     180 North Stetson Ave., Suite 1660
                                                     Chicago, IL 60601
                                                     joconnor@fordharrison.com
                                                     Telephone:     (312) 960-6117


                                                     Attorneys for Board of Directors of Triad
                                                     Manufacturing, Inc., David Caito, Robert
                                                     Hardie, and Michael McCormick




                                           Page 3 of 3
